UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-2144


BONNIE CRUICKSHANK WALLACE; THE WALLACE FAMILY TRUST; HOLLY
HALL PUBLICATIONS, INCORPORATED,

                  Plaintiffs - Appellants,

             v.

MERCANTILE COUNTY BANK, f/k/a County Banking and             Trust
Company; RAYMOND HAMM, JR.; GEBHARDT & SMITH, LLP,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-03345-CCB)


Submitted:    December 18, 2008              Decided:   January 8, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin   J.   Sykes,    Baltimore,     Maryland,     for    Appellants.
Lawrence J.   Gebhardt,   GEBHARDT     &   SMITH,    LLP,    Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bonnie Cruickshank Wallace, the Wallace Family Trust,

and   Holly     Hall   Publications,      Inc.   (“Appellants”),      appeal    the

district court’s order granting summary judgment in favor of the

Defendants on their claims alleging malicious use of process and

abuse    of    process.     We   have     reviewed   the   record   included     on

appeal as well as the parties’ briefs and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.        Wallace v. Mercantile Cnty Bank, No. 1:06-cv-

03345-CCB      (D.   Md.   August   31,    2007).     We   dispense    with    oral

argument because the facts and legal contentions are adequately

addressed in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          2